         Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA



E.H., BY AND THROUGH HER NEXT                             CIVIL ACTION
FRIEND, ALTHEA ABRON

VERSUS                                                    NO. 19-10613

ARTHUR BARRILLEAUX, ET AL.                                SECTION D (3)


                                              ORDER

          Before the Court are Motions for Summary Judgment filed by Defendants

Arthur Barrilleaux and Brett Chatelain. 1 Plaintiff E.H. has filed an Opposition to

each Motion, 2 and Defendants filed a consolidated Reply. 3 After careful review of the

parties’ memoranda, the record, and the applicable law, the Court grants both

Motions.

    I.       FACTUAL BACKGROUND

          E.H. was a fourteen-year old student in eighth grade at Ponchatoula High

School. 4 On March 28, 2019, after E.H. had finished her lunch and was cleaning her

tray, D.S. allegedly threw food at E.H.’s head. 5 After lunch, E.H. identified the

student she believed to have thrown food at her, and confronted the student in the

school’s courtyard. 6 A fight, parts of which were recorded, ensued. 7 The video shows


1 R. Doc. 73 (Barrilleaux); R. Doc. 74 (Chatelain).
2 R. Doc. 82 (Chatelain); R. Doc. 83 (Barrilleaux).
3 R. Doc. 87.
4 R. Doc. 54 at 1 ¶ 2.
5 R. Doc. 54 at 4-5 ¶ 16.
6 R. Doc. 54 at 5 ¶ 19.
7 See R. Doc. 73-2 (manual attachment, video of fight).
      Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 2 of 21




E.H. and D.S. in a physical altercation. D.S. has a grip on E.H.’s hair, while E.H. has

a grip on D.S.’s shirt. The video shows the students spin around the courtyard while

holding on to each other, and each girl uses fists to strike the other on the head

multiple times. In the final two seconds of the video, Nathan Kelly, a teacher at the

school, and a female administrator approach to begin to break up the fight.

       Kelly testified that he was the first one on the scene who attempted to break

the girls up. 8 Kelly further testified that he separated the girls, and began to move

one girl (D.S.) into the discipline office. Kelly stated that as he was walking D.S.

away, he heard a “furious” E.H. “making a commotion.” 9 Kelly also testified that E.H.

attempted to attack D.S. after Kelly had D.S. restrained and was walking away. 10

E.H. was prevented from re-engaging with D.S. because Defendant Chatelain

“grabbed her.” 11

       At approximately 12:35 p.m., Arthur Barrilleaux (a disciplinarian and English

teacher at the school) was called into the courtyard for the purpose of deescalating

the fight between the students. 12 At approximately the same time, Brett Chatelain

(a physical education teacher at the school) was also called into the courtyard for the



8 R. Doc. 83-3 at 16 (“Q. Okay. When you got involved in the fight, were there any other teachers at
the moment when you became involved who were trying to also break up the fight? A. I was the first
one.”).
9 R. Doc. 87-1 at 4-5.
10 Id. at 4-5 (“When I had my body turned, and somehow, as I was moving away, I could see out of the

corner of my eye that she was coming that way again.”); see also id. at 5 (“Q. And then as you guys
were headed toward the cottage, the other student who was fighting started to try to re-engage; is that
a fair statement? A. Yes.”).
11 Id. at 5 (“Q. Now, how did she get prevented from being reengaged; who stopped her, or how did—

A. Brett, he grabbed her.”).
12 R. Doc. 73-5 at 2 ¶ 4 (Affidavit of Arthur Barrilleaux stating “On March 28, 2019, at approximately

12:35 p.m., he was called into the Ponchatoula Junior High School’s courtyard outside the cafeteria for
purposes of assisting in deescalating a fight between two students, E.H. and D.S.”).
      Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 3 of 21




purpose of assisting with deescalating the fight between the students. 13 There is no

video in evidence demonstrating what took place between the students’ fight and the

second video, which shows some of the actions of Defendants’ at issue purportedly

moments later. Chatelain testified that the students were still swinging at each other

when Chatelain walked up, but that Mr. Kelly had already grabbed D.S. 14 Chatelain

grabbed E.H. around the waist, and then they fell to the ground. 15 Chatelain testified

that he then restrained E.H. 16 Barrilleaux walked into the courtyard as the students

were being separated and Chatelain and E.H. fell to the ground. 17 Barrilleaux

testified: “She was fighting Coach Chatelain. Well, she wasn’t fighting, throwing

punches. She was struggling to get free from Chatelain, and he was having to

restrain her from getting up.” 18 Barrilleaux testified that E.H. was “trying to get up,

and [Chatelain] was restraining her and trying to calm her down.” 19 He further




13 R. Doc. 74-5 at 2 ¶ 4 (Affidavit of Brett Chatelain stating “On March 28, 2019, at approximately
12:35 p.m., he was called into the Ponchatoula Junior High School’s courtyard outside the cafeteria for
purposes of assisting in deescalating a fight between two students, E.H. and D.S.”).
14 R. Doc. 82-4 at 75 (“Q. Were they swinging at each other when you were walking up? A. Yes, yes.”);

see id. at 74 (“Q. Why did you immediately grab E.H.? A. Because Mr. Kelly had the other one, D.S.”).
15 R. Doc. 82-4 at 75 (“Q. You don’t think so. Okay. All right. You grabbed E.H. by the waist. Then

what happened? A. Then somehow I don’t know if D.S. just let go of her hair or her came out – I don’t
remember – but at some point the tension was broken and that’s when we fell to the ground.”). Plaintiff
argues that the fight was “over” at this point, whereas Defendant contends E.H. continued to try to re-
engage with D.S. At bottom, this is a semantic difference, as the undisputed evidence in the record
establishes that the girls were separated when Chatelain and E.H. fell to the ground, but that E.H.
continued to struggle with Chatelain, and the disruption of the schoolyard continued.
16 R. Doc. 82-4 at 76 (Q. Okay, So y’all fell forward. When y’all hit the ground, then what happened?

A. I got up, E.H. was still on the ground, and that’s when I grabbed her hands and restrained her on
the ground.”).
17 R. Doc. 83-4 at 41 (“Q. So when you left the pack room and went outside to the courtyard, was the

fight between E.H. and the other young lady still going on? A. No. As I walked out, Coach Chatelain
was already there, Mr. Kelly was there and a few students, and they were – she had separated from
the girl, and that’s when they – when I came out, I saw them separate and fall to the ground.”).
18 R. Doc. 83-4 at 43.
19 R. Doc. 83-4 at 42.
      Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 4 of 21




testified that E.H. was using her feet and “struggling to get free from Chatelain.” 20

Chatelain testified that E.H. continued to struggle. 21 Barrilleaux testified that he

grabbed E.H’s feet. 22

        What happened next was also partially captured on camera. 23 In the second

video Brett Chatelain can be seen restraining E.H.’s hands while she is on the

concrete ground. He moves in and plants his knee on her torso. 24 Barrilleaux (green

shirt) comes up and restrains E.H.’s legs. Barrilleaux drags E.H. a slight distance on

the ground. Barrilleaux states: “Be still or I am gonna thump your ass.” E.H.

continues to kick. 25 Barrilleaux continues: “I’ll do whatever I want to your ass if you

act stupid.” E.H. can be heard yelling “let me up.” 26 Either Barrilleaux or Chatelain

responds: “calm down and I’ll let you up.” 27 Chatelain positions his hands near E.H.’s

shoulders. Barrilleaux says “I’ll take your ass to jail.” 28 Chatelain testified that he

did not place his weight on E.H., although he did have his knee near her midsection. 29

Plaintiff also contends, without a citation to record evidence, that she was later




20 Id. at 43.
21 R. Doc. 83-5 at 76 (“Q. And then what happened? A. She said ‘On my mama, I’m going to kill that
bitch. Get the fuck off of me. Let me fucking go.’ And that’s when I told her if she calmed down, I
would let her up.”).
22 R. Doc. 83-4 at 43 (“You know, she was king of picking them up and putting them down. So I felt

that if I grabbed her feet and kept if off of the ground, then she couldn’t have as much power to resist.”).
23 R. Doc. 73-2 (manual attachment).
24 R. Doc. 73-2, Video 2 at 0:05.
25 R. Doc. 73-2, Video 2 at 0:17.
26 R. Doc. 73-2, Video 2 at 0:23.
27 R. Doc. 73-2, Video 2 at 0:28-29.
28 R. Doc. 73-2, Video 2 at 0:32-24.
29 R. Doc. 74-6 at 10 (“I had – one knee was at a 45-degree angle, and my other knee was – I don’t know

what you call the position, but I didn’t have my full weight on it because my foot was cocked in a
certain way, because I did not want to put my full weight on a little girl and hurt her in any kind of
way.”).
      Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 5 of 21




restrained on a table, where she allegedly hit her head multiple times. 30 Chatelain

disputed this in his deposition, in which he stated that he and Barrilleaux held her

arms and only leaned her up against the picnic table, making no effort to harm her

head. 31

        E.H. was later diagnosed with a concussion. 32 She was also diagnosed with

PTSD, as well as anxiety and depression related to the incident. 33

        Defendants rely on two experts who state that their actions were reasonable. 34

Bruce Chapman, an expert who implemented the Handle with Care Program for the

Tangipahoa Parish School System, states that “Defendants Brett Chatelain and

Arthur R. Barrilleaux used the minimal amount of force necessary in their efforts to

restrain the Plaintiff, E.H. Both Defendants acted in accordance with a ‘Reasonable

Person’ standard during the incident.” 35 Notably, Chapman also includes an analysis

of the videos. He states that “Barrilleaux was very loud, confrontational, and inartful

in his vocalizations and language.” 36 However, he concludes: “[d]espite the harsh




30 See R. Doc. 82 at 3 (“Not captured on video was when E.H. could stand, at which point she was
restrained again by Defendant Chatelain on a table. While being restrained on the table, E.H. hit her
head on the table multiple times.”). Plaintiff admitted at oral argument that there was no evidence to
support this allegation in the record.
31 R. Doc. 74-6 at 12 (“Q. Now, when you had to restrain her and keep her near the picnic table, what

exactly did you do, to the best of your recollection? A. I held her – I had one arm, and Coach Barrilleaux
had the other arm. Q. Did you put her on top of the picnic table? A. No. I just leaned her up against
it. Q. You just leaned her up against it. A. Uh-huh (affirmative response). Q. Did you ever make
any effort to harm this child’s head? A. No, sir. Q. Did you ever see Rusty try to harm the child’s
head? A. Absolutely not.”).
32 R. Doc. 83-6 at 2.
33 See R. Doc. 83-7; R. Doc. 83-8.
34 Although the Court includes a description of these expert opinions as background because they are

discussed by Defendants, the Court does not rely on these expert opinions in reach the legal
conclusions in this Order.
35 R. Doc. 74-3 at 2 (Affidavit of Bruce Chapman).
36 R. Doc. 74-3 at 5.
      Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 6 of 21




vocalizations, from a physical standpoint, both Defendants behaved reasonably in

their efforts to contain [E.H.] and were consistent in the minimal amount of force

used throughout.” 37 Defendants also rely on Captain Kenneth Sanders, a national

expert in police procedure and use of force. He stated: “my opinion is that any force

of technique used by Mr. Chatelain or Mr. Barrilleaux was not excessive or

unreasonable.” 38

        Barrilleaux and Chatelain were both terminated. Both filed lawsuits in state

court challenging their termination. Barrilleaux won his suit, and the state court

ordered that he be reinstated with back pay. 39 The Court found that Barrilleaux did

not use excessive force or violate school policies. 40 After the ruling in Barrilleaux’s

case, the Tangipahoa Parish School Board agreed to reinstate Chatelain. 41

        Plaintiff’s First Amended Complaint 42 alleges four claims against Barrilleaux

and Chatelain. First, E.H. alleges violations of her Constitutional rights under the

Fourteenth Amended via 42 U.S.C. § 1983. This is E.H.’s only claim arising under

federal law.      Plaintiff’s remaining claims for Intentional Infliction of Emotional




37 Id.
38 R. Doc. 74-4 at 1-2 ¶ 3(a).
39 R. Doc. 73-9.
40 Id. at 9 (“Based upon the credibility of the witnesses who testified at the hearing, the exhibits

introduced and all the pleadings, the Court finds that not only did Mr. Barrilleaux not use excessive
force during his intervention when assisting Mr. Chatelain, but that he did not make repeated threats
nor make inappropriate comments under the circumstances of this situation. Further, the Court finds
that Mr. Barrilleaux did not violate the Tangipahoa Parish School System Employee Conduct Policy,
GBRA, or any other policy of the Board that was introduced into evidence.”).
41 R. Doc. 74-1 at 3-4. Although Chatelain provides no evidence to this effect, this fact does not appear

to be disputed.
42 R. Doc. 54.
      Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 7 of 21




Distress (“IIED”), assault and battery, and physical abuse of a minor each arise under

Louisiana law.

        Defendants move for summary judgment. 43 In their Motions, Defendants first

argue that Plaintiff’s Section 1983 claim should be dismissed. They argue that in the

context of corporal punishment in schools, a plaintiff can have a claim arising under

the Constitution only when the act is “arbitrary, capricious, or wholly unrelated to

the legitimate state goal of maintaining an atmosphere conducive to learning.” They

further argue that the Fifth Circuit does not allow a public school student to bring a

Section 1983 claim where the state provides an adequate remedy. Defendants point

to two Fifth Circuit cases—Flores v. School Board of DeSoto Parish 44 and Marquez v.

Garnett. 45 Defendants contend that the actions taken to punish the students in Flores

and Marquez were more extreme than those here, yet in both of those cases the Fifth

Circuit rejected the plaintiff’s Section 1983 claim. Defendants also contend that

Plaintiffs state law claims are barred by Louisiana statute because both Defendants

are entitled to qualified immunity under state law and because their actions

constituted reasonable corporal punishment, which Louisiana law allows.

        In her Oppositions, 46 Plaintiff argues that the fight between E.H. and D.S. had

already been broken up, and therefore Defendants’ actions cannot be said to serve a

pedagogical objective.          As to the Section 1983 claim, Plaintiff argues that

schoolchildren have a liberty interest under the Fourteenth Amended in their “bodily


43 R. Doc. 73 (Barrilleaux); R. Doc. 74 (Chatelain).
44 116 F. App’x 504 (5th Cir. 2004).
45 567 F. App’x 214 (5th Cir. 2014).
46 R. Doc. 82 (Chatelain); R. Doc. 83 (Barrilleaux).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 8 of 21




integrity” which was violated by Defendants.          Plaintiff states (in somewhat

conclusory fashion) that “[c]ommon sense demonstrates that a triable issue exists

considering the circumstances as to whether Defendant Barrilleaux’s actions and

amount of force used were or were not ‘objectively reasonable’ considering the age and

size of E.H., as well as the fact that the altercation was over by the time he arrived.”

Plaintiff also contends that Flores and Marquez are not precedent because they are

not published cases.

      Plaintiff argues that Defendants’ actions are not corporal punishment as

defined by Louisiana law. Plaintiff cites to La. R.S. 17:416.1(B)(1), which defines

corporal punishment as “using physical force to discipline a student, with or without

an object.” Plaintiff contends that because Defendants did not act to punish E.H.,

they cannot argue that their actions were corporal punishment. Rather, Plaintiff

argues that Defendants’ actions should be characterized as physical restraint, and

that Defendants did not properly exercise physical restraint.

      Plaintiff also takes issue with Defendants reliance of the expert opinions of

Bruce Chapman and Captain Sanders. Although Plaintiff has not moved to exclude

either expert, Plaintiff argues that Sanders’s opinion is based on inaccurate

information and that he cannot assist the trier of fact because his experience is with

penal facilities.      Plaintiff also argues that Chapman provided a “complete

mischaracterization” of the evidence and that he failed to properly investigate before

issuing his opinion.
       Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 9 of 21




           In their Reply, 47 Defendants argue that should the Court dismiss the federal

Section 1983 claim, the Court lacks jurisdiction over the pendant state claims and

therefore those claims should be dismissed. Defendants also emphasize that E.H.

continued to try to re-engage with D.S., and so the fight was not over at the time

Defendants arrived at the scene. Defendants further argue that this case is on all

fours with Thomas v. City of New Orleans, 48 where Judge Feldman similarly

dismissed a Section 1983 claim based in corporal punishment.

     II.      LEGAL STANDARD

           Summary judgment is appropriate where there is no genuine disputed issue as

to any material fact, and the moving party is entitled to judgment as a matter of

law. 49 When assessing whether a dispute regarding any material fact exists, the

Court considers “all of the evidence in the record but refrain[s] from making

credibility determinations or weighing the evidence.” 50                     While all reasonable

inferences must be drawn in favor of the nonmoving party, a party cannot defeat

summary judgment with conclusory allegations, unsubstantiated assertions or “only

a scintilla of evidence.” 51 Instead, summary judgment is appropriate if a reasonable

jury could not return a verdict for the nonmoving party. 52



47 R. Doc. 87.
48 883 F. Supp. 2d 669 (E.D. La. 2012).
49 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

(1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247, 106 S.Ct. 2505, 2509-10, 91 L.Ed.2d 202
(1986).
50 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)

(citations omitted).
51 Id. (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)) (internal quotation marks

omitted).
52 Delta & Pine Land Co., 530 F.3d at 399 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
      Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 10 of 21




        If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

entitle it to a directed verdict if the evidence went uncontroverted at trial.” 53 The

non-moving party can then defeat summary judgment by either submitting evidence

sufficient to demonstrate the existence of a genuine dispute of material fact, or by

“showing that the moving party’s evidence is so sheer that it may not persuade the

reasonable fact-finder to return a verdict in favor of the moving party.” 54 If, however,

the nonmoving party will bear the burden of proof at trial on the dispositive issue,

the moving party may satisfy its burden by merely pointing out that the evidence in

the record is insufficient with respect to an essential element of the nonmoving

party’s claim. 55 The burden then shifts to the nonmoving party who must go beyond

the pleadings and, “by her own affidavits, or by the ‘depositions, answers to

interrogatories, and admissions on file,’ designate ‘specific facts showing that there

is a genuine issue for trial.’” 56

     III.    ANALYSIS

        A.     Plaintiff’s Section 1983 Claim

        Plaintiff’s first claim, and only federal claim, is a claim under 28 U.S.C. § 1983.

“To state a claim under Section 1983, a plaintiff must (1) allege a violation of a right

secured by the Constitution or laws of the United States and (2) demonstrate that the




53 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991).
54 Id. at 1265.
55 See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986).
56 Celotex Corp., 477 U.S. at 324, 106 S.Ct. at 2553 (quoting Fed. R. Civ. P. 56(e)).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 11 of 21




alleged deprivation was committed by person acting under color of state law.” 57 The

second factor is not disputed. The Fifth Circuit has recognized that “the right to be

free from bodily restraint” is a constitutional right. 58              It is this right, which is

routinely discussed in cases in which a student is allegedly hurt or mistreated by a

school employee, that Plaintiff asserts was violated. 59 Relatedly, in the context of

corporal punishment, the Fifth Circuit has at times stated that corporal punishment

“is a deprivation of substantive due process when it is arbitrary, capricious, or wholly

unrelated to the legitimate state goal of maintaining an atmosphere conducive to

learning.” 60

       Defendants assert a qualified immunity defense. To resolve a government

official’s qualified immunity defense, courts apply the two-prong test required by the

Supreme Court in Saucier v. Katz. 61              Under the first prong, “[t]he Court must

determine whether the plaintiffs have shown a violation of a constitutional right.” 62

Under the second prong, the Court must consider “whether the right at issue was

‘clearly established’ at the time of the defendant’s conduct.” 63                   “The qualified

immunity defense is appropriate resolved at the summary judgment stage when (1)

a plaintiff has established that the defendant has engaged in the complained-of




57 Leffall v. Dallas Ind. School Dist., 28 F.3d 521, 525 (5th Cir. 1994).
58 Jefferson v. Ysleta Ind. School Dist., 817 F.2d 303, 305 (5th Cir. 1987). Defendants conceded during
oral argument that students have a right to be free from bodily restraint.
59 Jefferson, 817 F.2d at 305; Flores v. School Bd. of DeSoto Parish, 116 F. App’x 504, 509 (5th Cir.

2004).
60 Woodard v. Los Fresnos Ind. School Dist., 732 F.2d 1243, 1246 (5th Cir. 1984).
61 533 U.S. 194, 121 (2001); see also Thomas v. City of New Orleans, 883 F. Supp. 2d, 669, 682 (E.D.

La. 2012).
62 Thomas, 883 F. Supp. 2d at 682.
63 Id. (quoting Pearson v. Callahan, 555 U.S. 223 (2009)).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 12 of 21




conduct or (2) the court ‘skip[s], for the moment, over . . . still contested matters to

consider an issue that would moot their effect if proved.” 64

       When a Section 1983 claim arises from the treatment of a public school student

and a qualified immunity defense is raised, courts sometimes analyze the question of

whether to dismiss a Section 1983 claim under the first prong of whether a Plaintiff

asserts a viable 1983 claim, and some courts analyze the same question under the

first prong of a qualified immunity defense. 65 Regardless of the approach, the narrow

question presented by Defendants’ Motions is the same: Do the facts, viewed in the

light most favorable to Plaintiff, demonstrate a violation of a Constitutional right?

       Here, Plaintiff does not state a constitutional claim, and Defendants are

entitled to qualified immunity. In Fee v. Herndon, the Fifth Circuit explicitly held:

“[o]ur precedents dictate that injuries sustained incidentally to corporal punishment,

irrespective of the severity of these injuries or the sensitivity of the student, do not

implicate the due process clause if the forum state affords adequate post-punishment

civil or criminal remedies for the student to vindicate legal transgressions.” 66 “The

rationale for this rule, quite simply, is that such states have provided all the process

constitutionally due.” 67 “That is to say, the Constitution is not a criminal or civil code

to be invoked invariably for crimes or torts of state educators who act in contravention


64 Hatcher v. Bement, 2015 WL 1511106, at *7 (N.D. Tex. Apr. 3, 2015) (quoting Fleming v. Tunica,
497 F. App’x 381, 388 (5th Cir. 2012).
65 Compare Fee v. Herndon, 900 F.2d 804 (5th Cir. 1990) (discussing whether Plaintiff has a Section

1983 claim without considering a qualified immunity defense), Woodard v. Los Fresnos Indep. Sch.
Dist., 732 F.2d 1243 (5th Cir. 1984) (same) with Marquez v. Garnett, 568 F. App’x 214 (5th Cir. 2014)
(discussing the issue in terms of a qualified immunity defense), Thomas v. City of New Orleans, 883 F.
Supp. 2d 669 (E.D. La. 2012) (same).
66 Fee v. Herndon, 900 F.2d 804, 808 (5th Cir. 1990).
67 Id.
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 13 of 21




of the very laws designed to thwart abusive disciplinarians.” 68 In short, if Louisiana

state law offers Plaintiff a remedy, then there is no constitutional claim. 69

       Louisiana state law does offer Plaintiff a remedy, as demonstrated by

Plaintiff’s numerous state causes of action.            Plaintiff has filed state law claims

alleging Intentional Infliction of Emotional Distress, assault and battery, and

physical abuse of a minor. Moreover, the Fifth Circuit has explicitly held that “the

State of Louisiana affords students an adequate remedy through its tort law and

statutory provisions in Title 17.” 70 This holding is dispositive and requires dismissal

of Plaintiff’s Section 1983 claim. An examination of Louisiana law confirms that this

is accurate. Title 17 does allow for reasonable corporal punishment, but limits it. La.

R.S. 17:416.1 states: “teachers, principals, and administrators of the public schools

may . . . employ other reasonable disciplinary and corrective measures to maintain

order in the schools.” 71 Further, Louisiana law clearly allows a student to sue such

teachers individually where their acts were “malicious and willfully and deliberately

intended to cause bodily harm.” 72

       Plaintiff resists this conclusion by arguing that Defendants’ actions do not

constitute “corporal punishment” and therefore the Fifth Circuit’s rule limiting

constitutional claims as clarified in Fee v. Herndon does not apply.                      Plaintiff



68 Id.
69 This is true whether or not Defendants are immune from suit under state law. Moore v. Willis Ind.
School Dist., 233 F.3d 871, 878 (Weimer, J., concurring).
70 Flores v. School Bd. of DeSoto Parish, 116 F. App’x 504, 509 (5th Cir. 2004); see also Coleman v.

Franklin Parish School Bd., 702 F.2d 74, 76 (5th Cir. 1983) (Analyzing Title 17 and holding that it
limits the use of corporal punishment).
71 La. R.S. 17:416.1(A).
72 La. R.S. 17:416.11(A).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 14 of 21




specifically points to Louisiana statutes (rather than federal law) to argue that

Defendants’ actions were not corporal punishment.                Louisiana Revised Statute

17:416.1(B)(1)(a) defines corporal punishment as: “using physical force to discipline

a student, with or without an object. Corporal punishment include hitting, paddling,

striking, spanking, slapping or any other physical force.” 73 The definition specifically

excludes “[t]he use of reasonable and necessary physical restraint of a student to

protect the student, or others, from bodily harm or to obtain possession of a weapon

or other dangerous object from a student.” 74             Therefore, under Louisiana law,

Defendants’ action may more properly be considered “physical restraint” than

“corporal punishment.”

       It is not Louisiana’s statutory definition of “corporal punishment” that controls

an analysis of a Section 1983 claim. Federal courts do not look to state definitions of

corporal punishment when determining whether an action constitutes corporal

punishment for the purpose for a Section 1983 claim. 75 Rather, they look to how other

federal courts and the United States Supreme Court have defined it. “The Supreme

Court has described corporal punishment as the force that a teacher ‘reasonably

believes to be necessary for a child’s proper control, training, or education.’” 76 Other

courts have broadly defined corporal punishment as force that is an attempt to serve




73 La. R.S. 17:416.1(B)(1)(a).
74 Id. at 17:416(B)(1)(b)(i).
75 Plaintiff cites to no case where a federal court relied on the state-law definition of corporal

punishment in considering a Section 1983 claim, and at oral argument Plaintiff’s counsel could not
identify one.
76 Flores at 511 (citing Ingraham v. Wright, 430 U.S. 651, 661 (1997)) (emphasis added).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 15 of 21




a pedagogical objective. 77 The Fifth Circuit, in a case involving Louisiana law, has

stated: “At bottom, fairly characterizing an act as corporal punishment depends on

whether the school official intended to discipline the student for the purpose of

maintaining order and respect or to cause harm to the student for no legitimate

pedagogical purpose.” 78

        Defendants’ actions plainly fit within any of these definitions of corporal

punishment. Barrilleaux and Chatelain had a “legitimate pedagogical purpose” in

(1) stopping the fight, and (2) maintaining control of E.H., who was continuing to

struggle in the immediate aftermath of the fight with D.S. For the same reasons,

Defendants’ actions were not “unrelated to any legitimate state goal,” 79 nor were they

“arbitrary, capricious, or wholly unrelated to the legitimate state goal of maintaining

an atmosphere conductive to learning.” 80

        Indeed, in other cases, courts have found actions far more severe than the facts

of this case to be “corporal punishment,” but which did not give rise to a Section 1983

claim. For example, in Flores, in response to a student questioning a coach’s order, a

coach “threw him against the wall, placed his hands around [the student’s] neck and




77 See, e.g., Gottlieb v. Laurel Highland School Dist., 272 F.3d 168, 173-74 (3rd Cir. 2001) (holding that
“[i]nformal physical confrontations have also been considered corporal punishment” and suggesting
the test is whether there was a “pedagogical objective.”); Neal v. Fulton County Bd. of Educ., 229 F.3d
1069 (11th Cir. 2000) (finding that a coach hitting a student with metal weight lock and blinding him
was corporal punishment, and that corporal punishment cases “may involve less traditional, more
informally-administered, and more severe punishments”); London v. Directors of DeWitt Public
Schools, 194 F.3d 873 (8th Cir. 1999) (a teacher dragging a student across the floor and banging his
head against a metal pole after student refused to leave cafeteria is corporal punishment).
78 Flores v. School Bd. of DeSoto Parish, 116 F. App’x 504, 510-11 (5th Cir. 2004).
79 Moore v. Willis Ind. School Dist., 233 F.3d 871, 875 (5th Cir. 2000).
80 Fee v. Herndon, 900 F.2d 804, 808 (5th Cir. 1990) (citing Woodard v. Los Fresnos Ind. School Dist.,

732 F.2d 1243, 1246 (5th Cir.1984)).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 16 of 21




began to choke him while threatening further bodily harm.” 81 The Fifth Circuit

defined this as corporal punishment because the defendant’s acts “apparently were

meant to punish [the plaintiff] and did not constitute a random, malicious, and

unprovoked attack.” 82         Similarly here, Defendants’ actions were not a “random,

malicious, and unprovoked attack.” 83 In Marquez v. Garnett, 84 a seven-year-old

physically disabled autistic student picked up a CD belonging to a teacher when the

teacher was out of the room. In response, the teacher, “cursed and yelled at [him],

grabbed him from behind in a forceful and frightening manner, shoved him to the

side and repeatedly kicked [him].” 85 The Fifth Circuit held that because the setting

was pedagogical and the plaintiff’s actions were unwarranted “[t]he inference must

be that Garnett acted to discipline [plaintiff], even if she may have overreacted.” 86

Applying the same logic here, because the setting was undeniably pedagogical (given

that it occurred at a school during the school day), and because E.H.’s actions in the

fight were unwarranted, “[t]he inference must be that [Defendants] acted to discipline

[E.H.], even if [they] may have overreacted.” 87


81 Flores at 506.
82 Id. at 511.
83 Id.
84 567 F. App’x 214 (5th Cir. 2014).
85 Id. at 215.
86 Id. at 217. Plaintiff argues that Flores and Marquez cannot be relied upon because they are

unpublished opinions. Fifth Circuit Rule 47.5.4 provides that unpublished opinions after January 1,
1996 are not binding precedent. However, that rule also notes that such a case may be cited as
pursuant to Federal Rule of Appellate Procedure 32.1(a), which states that “[a] court may not prohibit
or restrict the citation of federal judicial opinions, orders, and judgments, or other written dispositions”
that have been designated “unpublished.” Such cases may not be binding, but they are persuasive.
See, e.g., Gonzalez v. U.S. Bank Nat. Ass’n ex rel GMAC Mortg. L.L.C., 584 F. App’x 118, 119-120 (5th
Cir. 2013) (citing unpublished cases as “unpublished but persuasive”); Knight v. Kirby Offshore Marine
Pacific, L.L.C., 2020 WL 7393534 (5th Cir. Dec. 17, 2020) (“Of course, because Pallis and Ledet are
unpublished, they are not precedential; but, their reasoning can be persuasive authority.”).
87 Id.
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 17 of 21




        Plaintiff counters that even under the broader federal definition of corporal

punishment, Defendants’ actions still do not constitute corporal punishment because

they were not intended to “punish” E.H. Plaintiff argues that because the intent of

Defendants was to control, rather than to punish, E.H., their actions cannot be

considered corporal punishment. It is true that some of the federal caselaw has

emphasized that corporal punishment applies where there is an intent to punish the

student. 88    But the cases discussed above speak more broadly of “pedagogical

objectives” (of which control is one). 89 These cases are better understood as standing

for the proposition that “corporal punishment” can be any actions that serve a

pedagogical purpose (including control), and that the most common pedagogical

purpose that appears in these cases is discipline. In other words, even if Defendants’

actions were not taken strictly with the intention to discipline E.H., Plaintiff still

cannot maintain a Section 1983 claim because Defendants’ actions, as evidenced in

the record the Court, were not “arbitrary, capricious, or wholly unrelated to the

legitimate state goal of maintaining an atmosphere conducive to learning.” 90




88 See Flores at 511 (Wysinger’s acts apparently were meant to punish [Plaintiff]); Marquez at 218
(“The inference must be that Garnett acted to discipline C.M., even if she overreacted.”); Moore v.
Willis Ind. School Dist., 233 F.3d 871, 875 (5th Cir. 2000) (“This right is not implicated, however, when,
as in this case, the conduct complained of is corporal punishment—even unreasonably excessive
corporal punishment—intended as a disciplinary measure.”).
89 See Fee v. Herndon, 900 F.2d 804, 808 (5th Cir. 1990) (“We have stated that corporal punishment in

public schools ‘is a deprivation of substantive due process when it is arbitrary, capricious, or wholly
unrelated to the legitimate state goal of maintaining an atmosphere conducive to learning.”) (quoting
Woodward v. Los Fresnos Ind. School Dist., 732 F.2d 1243, 1246 (5th Cir. 1984); Flores at 511 (“At
bottom, fairly characterizing an act as corporal punishment depends on whether the school official
intended to discipline the student for the purpose of maintaining order and respect or to cause harm
to the student for no legitimate pedagogical purpose.”); Moore v. Willis Indep. Sch. Dist., 233 F.3d 871
(5th Cir. 2000) (suggesting the test is whether the action is “related to any legitimate state goal.”).
90 Woodard v. Los Fresnos, Ind. School Dist., 732 F.2d 1243, 1246 (5th Cir. 1986).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 18 of 21




        In pressing the argument that Defendants’ actions should not be viewed as

“corporal punishment” Plaintiff relies heavily on Jefferson v. Ysleta Independent

School District. 91 In that case, a teacher tied a student to a chair for two days, and

the student was not let up (even to go to the bathroom) other than for lunch.

Importantly, this “was not for punishment but was part of an instructional technique

imposed by school policy.” 92 The student brought a Section 1983 claim, and the

district court denied a motion to dismiss. On appeal, the Fifth Circuit affirmed,

finding that a competent teacher would know that tying a student to a chair for two

days “with no suggested justification, such as punishment or discipline, was

constitutionally impermissible.” 93 The Fifth Circuit also stated that “[t]he petition

asserts that [the student] was not being punished, but was the subject of an

instructional technique. As such, the holding of Ingraham v. Wright [the Supreme

Court ruling on corporal punishment that dealt with procedural due process] and its

progeny are inapplicable.” 94

        Jefferson, however, is distinguishable.    In that case, there was no clear

pedagogical objective to tying up a student for two days; here, Defendants were

attempting to restrain Plaintiff in the immediate aftermath of a physical altercation

that she started, and in a setting with dozens of other students. Moreover, Jefferson

predates Herndon, and its holding that if state-law remedies exist for what would

otherwise be a substantive constitutional violation, a plaintiff does not have a federal


91 817 F.2d 303 (5th Cir. 1987).
92 Id. at 305.
93 Id.
94 Id.
        Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 19 of 21




claim.      Again, Plaintiff contends that the facts support state law remedies and

has brought such state law claims in this matter. Indeed, in Thomas v. City of

New Orleans,95 another division of this Court distinguished Jefferson on

facts not dissimilar to the ones at issue here. In that case, in response to an

unspecified behavioral issue, a boy with special needs was locked in a closet and

when he ran away, he was struck with a fly swatter, held down on the ground,

and, ultimately, handcuffed by responding police officers. As here, at least part of

what took place could be characterized as “restraining” the student rather than

corporal punishment. The               court   dismissed   the   Section   1983   claim,   and

distinguished Jefferson by noting that that that case came in a “materially different

context” because the child was tied to a chair for two days for no apparent reason.

          The Court in no way endorses the actions of Barrilleaux or Chatelain, nor does

it make any judgment as to the merits of Plaintiff’s state-law claims. Such a finding

would be inappropriate at this stage. Rather, this Order holds only that because

Plaintiff has a remedy or remedies at state law, Fifth Circuit precedent mandates the

dismissal of Plaintiff’s federal Section 1983 claim.

          B.      Supplemental Jurisdiction

          Plaintiff’s remaining claims are all pendant state-law claims. “The district

courts may decline to exercise supplemental jurisdiction over a claim . . . if . . . the

district court has dismissed all claims over which it has original jurisdiction.” 96 A

district court “enjoys wide discretion in determining whether to retain jurisdiction


95   883 F. Supp. 2d, 669 (E.D. La. 2012).
96   28 U.S.C. § 1367(c)(3).
     Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 20 of 21




over the remaining state law claims.” 97 “The general rule is that a court should

decline to exercise jurisdiction over remaining state-law claims when all federal-law

claims are eliminated before trial, but this rule is neither mandatory nor absolute; no

single factor is dispositive, and [the Fifth Circuit] must review the district court’s

decision in light of the specific circumstances of the case at bar.” 98

       At oral argument, the parties’ each agreed that should the Court dismiss

Plaintiff’s Section 1983 claim, the Court lacked jurisdiction over the remaining state-

law claims. Courts routinely decline to exercise supplemental jurisdiction over state-

law claims after dismissing a federal claim in similar cases involving corporal

punishment. 99 Further, the remaining claims involve complex issues of state law,

including the determination of whether Barrilleaux and Chatelain are entitled to

qualified immunity under a Louisiana state statute.                     Declining supplemental

jurisdiction is appropriate where, as here, a state court is better positioned to

determine the application of its own state statute, particularly in an area of complex

state law. 100




97 Burns-Toole v. Byrne, 11 F.3d 1270, 1276 (5th Cir. 1994).
98 Brookshire Bros. Holding, Inc. v. Dayco Products, Inc., 554 F.3d 595 (5th Cir. 2009).
99 See, e.g., Croson v. Bush, No. 04-837, 2006 WL 8456278, at *9 (E.D. La. Aug. 1, 2006); Newcomb ex

rel. Newcomb v. Okolona Mun. Separate School Dist., No. 97-264, 1999 WL 33537139, at *3 (N.D. Miss.
Jan 22. 1999); Harris v. Tate County School Dist., 882 F. Supp. 90, 91 (N.D. Miss. 1995).
100 28 U.S.C. § 1367(c)(1); Petroplex International v. St. James Parish, 158 F. Supp. 3d 537, 544 (E.D.

La. 2016).
   Case 2:19-cv-10613-WBV-JVM Document 90 Filed 01/15/21 Page 21 of 21




  IV.      CONCLUSION

        IT IS HEREBY ORDERED that Defendants’ Motions for Summary

Judgment are GRANTED. Plaintiff’s Claim under 28 U.S.C. § 1983 is DISMISSED

WITH PREJUDICE.          Plaintiff’s remaining state-law claims are DISMISSED

WITHOUT PREJUDICE.

        New Orleans, Louisiana, January 15, 2021.



                                          ______________________________________
                                          WENDY B. VITTER
                                          UNITED STATES DISTRICT JUDGE
